Filed 7/13/15 J.M. v. Superior Court CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


J.M.,
         Petitioner,
v.
THE SUPERIOR COURT OF SAN                                            A144929
MATEO COUNTY,
                                                                     (San Mateo County
         Respondent;                                                 Super. Ct. No. JV83339)
SAN MATEO COUNTY HUMAN
SERVICES AGENCY,
         Real Party in Interest.


         J. M. (Mother) petitions for extraordinary relief under California Rules of Court,
rule 8.452, asking us to set aside the juvenile court’s order setting a hearing pursuant to
Welfare and Institutions Code1 section 366.26. We shall deny the petition on the merits.
                                                 I.   BACKGROUND
     A. Initial Petition
         In September 2013, the San Mateo County Human Services Agency (the
Department) filed a petition pursuant to section 300 on behalf of J.S. (Minor), then seven
years old. The petition alleged Mother had an ongoing pattern of exposing Minor to
domestic violence present in Mother’s relationships with her current and former
boyfriends. The petition also alleged Minor had been left unsupervised for hours at a


         1
             All statutory references are to the Welfare and Institutions Code.

                                                             1
time, that she walked to school alone, that she had been absent from school or tardy many
times, and that the family’s home was uninhabitable and hazardous. Mother and her
current boyfriend, E.N., had refused to accept services offered by the Department because
they did not believe in government intervention.
         According to the initial petition report, Mother had lost her parental rights to an
older child in 2005, after she neglected her physically while she lived with her in the
home of her then-fiancé, who operated a methamphetamine laboratory from his home.
The older child had been exposed to methamphetamine.
         Minor tested positive for methamphetamine at her birth in 2006. In 2011, Contra
Costa County Children and Family Services received a referral stating that Minor was
being exposed to domestic violence, that she and Mother had been staying at a domestic
violence shelter, and that Mother had left the shelter and was living with a man and
abusing substances. Upon investigation, it appeared that Minor was staying with a friend
and was adequately cared for at the time. Mother refused any services for her substance
abuse.
         In 2012, Riverside County Child Protective Services (CPS) received a referral
stating that Mother was a drug addict and was staying at a drug house in Richmond, and
that Minor was living with a family friend in Riverside County with Mother’s permission.
Before Minor began living with the family friend, Mother failed to get Minor to school
regularly; Minor had missed 53 days of school the previous year. According to the
referral, Mother was “using drugs, homeless, and hopping from guy to guy,” and in the
previous year had been involved in a relationship marked by domestic violence with a
man who almost killed her. Riverside County CPS did not make contact with the family
and closed the referral as inconclusive.
         In January 2013, police officers were called to the family’s home as a result of a
disturbance. An officer described the home as uninhabitable. It had exposed wiring,
holes in the walls, and a bathroom that did not appear to be functioning. There was a
crack pipe on the table. The officer was not aware of any children in the home and did
not report the matter to CPS.


                                                2
       In June 2013, the Department received a report that Minor had been seen playing
in a playground by herself for several hours. Minor said she often walked around the
neighborhood by herself. A social worker and a police officer visited the home. E.N.
opened the window, and Mother approached the window. Mother was angry and asked,
“[W]hat the fuck do you want and why is CPS in my business?” She denied that there
were any hazards in the home and said she would not allow anyone into the home without
a warrant. Mother acknowledged having been involved in violent relationships, starting
with the father of her older child. The last man she was involved with before E.N. was
extremely abusive, and Minor witnessed the abuse. Mother denied any current domestic
violence with E.N. She admitted having abused methamphetamines in the past, but said
the last time she had done so was when she was pregnant with Minor. She refused to
take a voluntary drug test.
       Mother said she was open to obtaining therapy for herself and Minor. The social
worker gave her information about drug treatment clinics and resources for mental health
services. She offered to show Mother the resource agencies in her community or take her
to appointments, but Mother said E.N. would drive her.
       In September 2013, the Department received a referral stating that Minor walked
to and from school by herself and appeared to have to wake herself up and get herself
ready for school. Staff members at Minor’s school had asked Mother and E.N. several
times not to allow her to walk to and from school unsupervised, but Minor continued to
walk to school by herself at times, and she also walked to friends’ houses by herself.
       Minor told a social worker in September 2013 that, at the beginning of the
summer, she had seen E.N. punch Mother’s face and head and choke her by putting his
arm around her neck. During that incident, Mother was crying and screaming for help
and asking him to stop. E.N. told Mother to “Die! Die! Die!” while choking her. Minor
was also crying, and she was so frightened that she ran underneath the bed to hide before




                                             3
going upstairs to be with her grandmother. Minor reported that Mother and E.N. argued a
lot about E.N. not helping out with the cleaning. Minor referred to E.N. as “[D]addy.”2
       When asked if she had seen anyone else hurt Mother, Minor said that there was a
“black man” who was mean to her and Mother. He would lock Minor in her room, and
she could hear the man and Mother fighting and yelling and Mother screaming for help
and crying. Minor was frightened for Mother’s sake and did not know what to do.
       The social worker spoke with Mother and E.N. in September 2013. Mother did
not want to let the social worker into the home. She did not believe there was anything
wrong with allowing Minor to walk alone. Mother and E.N. admitted the incident when
E.N. punched Mother and put her in a choke hold, but said it was an isolated incident and
would not happen again. When asked about the “black man” Minor had mentioned,
Mother said he had beaten her up and broken her wrist. Mother also said that after a
roommate died, she had left Minor with a friend and his girlfriend, who hurt Minor by
slamming the door in her face. Mother beat up the girlfriend for hurting Minor. When
asked if she had arranged therapy for Minor, Mother said she had someone in mind but
was still setting it up.
       The Department recommended that Minor remain in Mother’s care based on the
social worker’s opinion that it was in Minor’s best interest to remain with Mother unless
Mother put her at risk of further abuse or neglect or continued to refuse to participate in
services. Mother failed to appear for an initial petition hearing scheduled for
September 13, 2013, and the hearing was continued to September 19.
       In a September 19, 2013 addendum report, the social worker stated that she had
learned that Minor had not attended school since September 12, that Mother had told
Minor’s school principal that Minor would no longer be attending the school, and that
Mother had not provided any forwarding school information.




       2
        In June 2013, Mother reported that she had known E.N. for six or seven months
and had moved in with him six months previously.

                                              4
   B. Detention
       Mother failed to attend the September 19, 2013 hearing, and the court issued a
protective custody warrant. Minor was then placed in foster care. In the detention report,
the social worker informed the court that the Department had tried to arrange supervised
phone calls and supervised visitation, but Mother was belligerent and confrontational.
The foster mother tried to conduct a supervised phone call between Minor and Mother,
but the call ended abruptly because Mother and E.N. were “inappropriate” toward Minor
and the foster mother: Mother told Minor that Minor had been kidnapped and that Minor
should listen only to Mother, and E.N. told Minor to bite, kick, and punch anyone who
came near her. The following day, Mother called the Department and said she knew
where Minor was being held and would come and get her. The report also noted that
Minor had night terrors and anxiety, that she worried about Mother’s welfare as a result
of the domestic violence, and that Mother had not sought treatment for her. The juvenile
court ordered Minor detained.
       In October 2013, Mother sought and obtained a temporary restraining order
against E.N. Mother alleged that E.N. had threatened her with a propane torch in the
early summer, he had punched and choked her a few weeks previously, causing two black
eyes and a sore jaw, he would not let her seek medical attention, he did not let her out of
his sight, he did not allow her to attend the September 13, 2013 hearing, and he had told
her that if she said anything about his conduct he would make sure Minor was never
returned to her custody. Mother also alleged E.N. had run after Minor on several
occasions. Once, when Mother attempted to intervene, E.N. ran toward Mother, punched
her, put a pillow and blanket over her face and head, and said, “Die bitch, die,” and “I’m
going to kill you.” Mother described instances of physical abuse of Minor: She alleged
that approximately two weeks previously, E.N. had grabbed Minor by the jaw, squeezed
hard, and thrown her up the stairs, that he had choked Minor in early summer, and that on
another occasion, he had grabbed Minor’s hair and pulled hard.




                                             5
   C. Jurisdiction and Disposition
         According to an October 2013 jurisdiction/disposition report, Mother continued to
refuse services offered by the Department because she did not believe in government
intervention. The report detailed Minor’s spotty record of school attendance, which
included missing nearly two months of school between February 13 and April 9, 2013,
when Mother was homeless and living “all over the Bay Area.” As a result of Minor’s
many absences, she was academically about one year behind her grade level of second
grade.
         The report included additional details about the social worker’s September 2013
conversation with Minor. Minor said she was responsible for getting herself out of bed
and ready for school and that Mother and E.N. were usually still sleeping when she did
so. Mother and E.N. slept a lot, and they were sometimes still asleep when Minor
returned from school. Minor reported that Mother and E.N. fought a lot at night, and she
described incidents in which E.N. physically attacked Mother. As Minor told the social
worker about these incidents, she crawled under the bed. Minor also described “a black
man” named Ed who had moved in without permission and had given Mother a broken
arm. Ed would lock Minor in her room, and Mother would sneak into the room at night
and give her food. Minor said Ed would hurt Mother and yell at her. Minor said she was
frightened at this, and that “[n]ow every black man I see is him.” Minor and Mother
sneaked out of the apartment one night and ran away.
         The social worker spoke with Mother in early October 2013, before Mother sought
the restraining order against E.N. Mother acknowledged that she and E.N. had
“disagreements,” but denied that there was physical domestic violence. She also
acknowledged that she and Minor had been held captive against their will by a man
named Edward, that he abused her physically and sexually and broke her arm, and that
Minor was locked in a bedroom down the hall but could probably hear her being abused.
After this event, Minor was afraid to leave Mother’s side, and she began having
nightmares and wetting the bed.



                                             6
        Mother said she was open to assistance from the government as long as it was
“constitutional” and “warranted.” She had recently enrolled herself and Minor in
MediCal, but the long processing time had delayed the beginning of Minor’s therapy.
Mother had inquired about counseling services through Minor’s school and through a
program in San Francisco. Mother said she knew Minor’s exposure to abusive
relationships had affected her. She said she had used no drugs except marijuana since
Minor was born and that she no longer used marijuana. She refused to consent to the
social worker seeing the home and declined to sign the child services case plan.
        The following day, Mother told the social worker she was in an abusive
relationship with E.N. and had wanted to leave him for a long time. The social worker
encouraged Mother to contact an appropriate program that would help her find a
domestic violence center.
        The jurisdiction/disposition report described a supervised visit that took place in
October 2013, in which Mother repeatedly insisted someone had cut Minor’s hair and
asked Minor questions about her hair; Minor became so uncomfortable she wrote a note
saying “Help.” A visit between Mother and Minor that took place two days later went
well.
        A November 15, 2013 addendum report indicated that Mother had refused to
submit to random drug testing and had not signed Minor’s case plan. Minor told the
social worker she liked living with the foster parents, but also that she felt safe with
Mother. Mother’s behavior during supervised visits and telephone calls had been
appropriate and supportive.
        Two additional addendum reports noted that the Department had continued to
encourage Mother to participate in services and participate in random drug tests.
However, she had not participated in any services other than supervised visits and phone
calls. Mother continued to behave appropriately and supportively during visits. She had
made living arrangements that were suitable for her and Minor.
        Minor’s therapist reported that Minor had symptoms suggestive of a severe
attachment disorder and that she needed intensive treatment.


                                              7
       On December 23, 2013, the juvenile court declared Minor a dependent child.
   D. Supplemental Petition
       Minor was returned to Mother on December 26, 2013. Mother had decided not to
remain in the home in which she had planned to live with Minor, but hoped to move into
another home soon. The social worker told Mother to keep him informed of her
whereabouts, but he learned the next day that Mother had checked out of the hotel where
she had told him she would be staying. He made inquires and located her at another
motel the next day. Mother was hostile and verbally abusive to him in Minor’s presence.
The social worker told Mother to keep him informed of her residence, but Mother failed
to do so.
       A supplemental petition was filed on January 22, 2014, alleging Mother had failed
to maintain contact with the social worker. (§ 387.) When the social worker spoke with
her on the telephone on January 7, 2014, Mother refused to disclose Minor’s
whereabouts, she threatened the social worker, and she said she would not do anything
the Department asked her to do. Mother failed to enroll Minor in school or engage her in
counseling. Minor was found and removed on January 17, 2014. The juvenile court
ordered Minor detained and ordered the Department to provide visitation and therapy for
Mother.
       The Department prepared a jurisdiction/disposition report in February 2014.
Minor had told the social worker who was then assigned to the case that during the time
she was with Mother, they had stayed at a couple of hotels and the homes of some of
Mother’s friends. Mother had not enrolled her in a school during that time. Minor said
she did not want to go to school because she did not want to get taken away again. She
did not see her therapist during that time, but she said she saw her Court Appointed
Special Advocate (CASA) once.
       Mother told a social worker her arrangements to lease a home to live in with
Minor had fallen through because of the social worker’s “crazy lurking behavior.” She
had been unable to enroll Minor in school until she knew where they would be living;
however, she said Minor had been scheduled to start school the Monday after she was


                                            8
removed from Mother, and that she had found a woman who would help Minor in the
classroom because she was afraid to go to school. Mother said she was not trying to hide
Minor and that the CASA had visited the home during the time Minor was with her.
Mother said the cause of the dependency was E.N.’s violence and asked why there was
still a problem after she ended the relationship. She had agreed to drug testing and
therapy in order to have Minor returned to her care, but believed those requirements were
unrelated to the reason Minor was initially detained.
       Minor’s therapist told the social worker she had been trying to reach Mother
unsuccessfully for almost two weeks. Mother had been told the therapist needed consent
forms to be signed in order to proceed with treatment, but Mother had not provided the
necessary signatures.
       The report also noted that Mother and Minor are “clearly bonded to one another
and display their love and affection.” Mother’s early life had been difficult, but she had
“demonstrated her sobriety, utilized the necessary services, and provided for her child’s
needs. The mother managed to terminate the abusive relationship that she was recently
involved in and file a restraining order to protect herself and the child.”
       The juvenile court sustained the allegations of the supplemental petition on
February 20, 2014, ordered Minor removed from Mother’s custody, and ordered
reunification services for Mother pursuant to the case plan prepared by the Department.
Those services were to include parenting classes, a psychological evaluation, counseling
or psychiatric therapy, a substance abuse assessment, random drug and alcohol testing, a
domestic violence victims’ support group, and visitation with Minor. A psychological
evaluation was ordered for Minor. The case plan required Mother to obtain and maintain
a stable and suitable residence for herself and Minor.
   E. May 2014 Interim Review
       In a May 2014 interim review report, the Department noted that Mother had
missed three visits with Minor during May. She was frequently late for her visits.
During visits, Mother was engaged, nurturing, and attentive to Minor’s needs, and she
was calmer than she had been on earlier visits.


                                              9
       Mother had recently reported that she had become homeless, and the social worker
had given her resources to seek shelter housing. Mother had missed two appointments
for a psychological evaluation and had not responded to the social worker’s request that
she provide dates she would be available. Mother had never been tested for alcohol and
other drugs. Minor remained in foster care.
   F. Six-Month Status Review
       The Department reported in August 2014 that Mother had moved to Marin County
in late May in order to try to find housing. Mother had missed her visits during May,
June, and part of July.3 In June, workers who tried to call Mother found her number had
been disconnected. In early July 2014, the social worker spoke to Mother, who said she
had been hospitalized as a result of a kidney infection. Mother had a supervised
telephone call with Minor on July 16 and visited with Minor on July 22. She had not
provided any drug tests. It appeared that she had not sought counseling.
       Despite Mother’s failure to participate in any part of the case plan except
visitation, the Department noted that Mother and Minor were bonded to each other and
wanted to be together. The Department therefore recommended that Mother receive
services for another six months to allow Mother time to “demonstrate her stability and
sobriety.” The juvenile court retained Minor in out-of-home placement and ordered
reunification services for Mother.
   G. Twelve-Month Status Review
       The Department submitted reports in November 2014 in connection with the 12-
month status review. Mother had not followed through on referrals to drug testing
between August and October. As of November 17, 2014, she had been tested for drugs
only twice, producing negative results on October 29 and November 3, 2014. Mother
had been given a telephone number to request counseling services on multiple occasions,
but had not yet set up an appointment for therapy. Mother had been “somewhat”

       3
        On two of those occasions, Mother showed up for the visit; however, because she
had not called to confirm she would attend, Minor was not transported to the visitation
site.

                                              10
consistent in her visitation with Minor. She was engaged and nurturing with Minor
during visits, although she continued to press Minor to say that she was sad or that
something was wrong.
       In late September 2014, the social worker had met with Mother, who said she had
returned to San Mateo County and was living there with her new boyfriend, who was
present at the meeting. Mother continued to question the need to participate in services;
however, her boyfriend asked for a list of what needed to be done so he could help
Mother complete her goals.
       Since that time, Mother had completed a substance abuse assessment. She told the
assessor that after Minor was removed in 2013, she “took a little meth a couple of times”
because of the anguish of the loss. She was currently taking an opiate painkiller due to a
broken rib she said she had recently incurred while “horsing around” with her boyfriend
and others in her home; she denied that the injury was the result of domestic violence.
The therapist who assessed her believed an intensive outpatient program would be
appropriate, but that a referral would be impracticable due to Mother’s “resentment about
intervention, her apparent agitated paranoia, problems with transportation, and her
limited cooperation regarding drug testing.”
       Mother attended a psychological assessment in November 2014 and expressed her
outrage at the treatment she had received from the Department. The assessor terminated
the evaluation prematurely because of what he saw as Mother’s “attempt[] to sabotage
the evaluation with her comments and behaviors.” It was his impression that Mother’s
“dramatic, emotional, and erratic behaviors reflected maladaptive personality traits
associated with the antisocial, borderline, histrionic, and/or narcissistic personality
disorders.”
       In light of Mother’s failure to comply with her case plan, provide evidence that
she no longer used drugs, or maintain a stable living environment, the Department
recommended that reunification services be terminated and that a section 366.26 hearing
be set to determine a permanent plan for Minor.



                                              11
         The CASA recommended that Minor remain a dependent of the court, and stated
that until Mother began to participate in the case plan, she “would be extremely
concerned about returning [Minor] to her care.”
         A contested hearing was set for January 22, 2015. A report prepared for the
hearing noted that Mother had undergone a drug test on November 12, 2014 and the
results were negative for drugs and alcohol, as had been the results on October 29 and
November 3. She failed to appear for her other scheduled drug tests. Mother had been
scheduled to have a psychological evaluation in early January 2015, but cancelled the
appointment so she could be present when Minor had teeth extracted. A psychologist
who evaluated Minor concluded she needed a safe, secure, and stable environment, and
that it was “crucial to limit the extent of [her] exposure to any further conflicts, threats of
violence or incidents of violence between her caregivers.”
         The hearing was continued, and took place on March 26, 2015. According to an
addendum report the Department prepared before the hearing, Mother had been assigned
to a therapist at her request, and said she had left several messages for the therapist, who
did not return her calls. The social worker learned that the therapist was not accepting
new patients, and she asked Mother to call the referring agency again and request a new
therapist. With the exception of one occasion, Mother had continued to miss her drug
tests.
         Mother had been visiting Minor. She had been bringing her boyfriend to the
visits, and she referred to him as Minor’s “Daddy.” She also had Minor speak with him
during supervised phone calls. When the social worker told Mother she should not
include her boyfriend in visits and phone calls because that time was for Mother and
Minor only, Mother became angry and said her boyfriend was Minor’s “Daddy.”
         Minor had been placed in a fost/adopt home. Mother sent her an email telling
Minor she missed her, that she and “Daddy” were fighting for her, and that Minor should
“fight too.” She instructed Minor, “don’t do anything except telling everyone you want
to go home to us. Don’t listen, don’t do what anyone wants. Just say you want your



                                              12
mom and dad because they love you and you miss them. Prove to them you want to
come home.” She also provided the cell phone numbers of herself and “Daddy.”
       At the 12-month review hearing, the social worker testified that Mother had told
her that Mother’s school schedule conflicted with the times the drug testing center was
open. The social worker had referred Mother to another testing facility with hours that
would accommodate Mother’s schedule. Mother had been referred to substance abuse
treatment programs, but had not attended them.
       The social worker, who was assigned to the case after January 22, 2015, had
observed two supervised visits. Mother’s behavior toward Minor was appropriate, and
Minor appeared bonded to Mother. Mother provided food and items for Minor to play
with. The previous social worker also testified to Mother’s appropriate behavior toward
Minor during visits and their loving relationship.
       Mother had told the social worker she shared a home with her boyfriend and five
other roommates. The social worker had tried to schedule a meeting with Mother at the
home, but Mother preferred to meet in a different location.
       Mother testified that she was a full-time student at a local community college,
pursuing her associate degree in business and computer science. She began her current
school schedule in early February 2015, and had participated in a program called Job
Train since approximately late December. She had spoken with a therapist at Job Train
on a few occasions.
       Mother lived with her boyfriend, another couple, and a friend of the couple, and
testified that the home would be appropriate for Minor to live in; however, Minor would
have to share a room with Mother and her boyfriend. Mother had applied for Section 8
housing and was seeking other resources to find affordable housing.
       Mother testified she had missed her drug tests because they conflicted with her
visits with Minor. After the original psychological evaluation was ended early, she saw a
different psychologist for an evaluation and had nearly completed the necessary tests.
       The juvenile court found that there would be a substantial risk to Minor if she
were returned to Mother’s care, found Mother had made minimal progress toward


                                            13
alleviating the causes necessitating the placement, terminated reunification services, and
set a hearing pursuant to section 366.26 to make a permanent plan for Minor.
                                       II. DISCUSSION
       Mother contends the evidence does not support the juvenile court’s finding that
Minor would be at risk of harm if returned to her. She argues that the court should have
either returned Minor to her or ordered further reunification services.
       At the twelve-month hearing, the juvenile court is required to return the child to
the parent’s custody unless it finds, by a preponderance of the evidence, that the return
“would create a substantial risk of detriment to the safety, protection, or physical or
emotional well-being of the child. . . . The failure of the parent or legal guardian to
participate regularly and make substantive progress in court-ordered treatment programs
shall be prima facie evidence that return would be detrimental.” (§ 366.21, subd. (f).)
The question of whether a return to parental custody would cause detriment “is not
governed solely by whether the parent has corrected the problem which required court
intervention; rather, the court must consider the effect such return would have on the
child. If returning the child will create a substantial risk of detriment to his or her
physical or emotional well-being [citation], placement must continue regardless of
whether the detriment mirrors the harm which had required the child’s removal from
parental custody [citations].” (In re Joseph B. (1996) 42 Cal.App.4th 890, 894.)
       In reviewing the sufficiency of the evidence to support the juvenile court’s finding
that return would cause a substantial risk of detriment, we determine “ ‘ “whether or not
there is any substantial evidence, whether or not contradicted, which will support the
conclusion of the trier of fact. All conflicts must be resolved in favor of the respondent
and all legitimate inferences indulged in to uphold the [finding], if possible.” ’
[Citation.]” (In re Brison C. (2000) 81 Cal.App.4th 1373, 1378–1379; accord, In re Mary
B. (2013) 218 Cal.App.4th 1474, 1483.) In carrying out this review, we do not weigh the
facts or consider the credibility of witnesses; those are matters for the juvenile court. (In
re Sheila B. (1993) 19 Cal.App.4th 187, 199–200.)



                                              14
       Mother argues that she participated in “some” services and had made efforts in the
last six months to complete her case plan. In particular, she points to the fact that she
attended a psychological evaluation, she provided four negative drug tests, and she tried
to obtain the services of a therapist. As a result, Mother contends, either Minor should
have been returned to her custody or Mother should have been offered additional
reunification services.
       The juvenile court found Mother had made “minimal” progress toward alleviating
the causes of Minor’s removal. The evidence supports this finding. Mother’s case plan
included parenting classes, a psychological evaluation, completion of a course of
counseling or psychiatric therapy pursuant to the evaluation, random drug and alcohol
testing, and visitation with Minor. Despite her history of drug abuse, Mother submitted
drug tests only four times, and on every other occasion failed to provide random tests.
The therapist who conducted a substance abuse assessment found that an intensive
outpatient program would be appropriate for Mother, but that it would not be practical to
make a referral because of Mother’s resentment about intervention, her apparent
paranoia, and her limited cooperation with drug testing. The psychologist who tried to
carry out the initial psychological assessment was forced to terminate it, and Mother had
not yet completed the requirements for a second assessment. It does not appear that
Mother complied with the requirements that she complete a parenting education program.
       We recognize that Mother and Minor love each other and appear to be bonded to
each other, and that Mother’s behavior toward Minor during visits was generally positive
and supportive. However, there is also ample evidence that Minor was removed because
her safety and well-being were at risk in Mother’s care and that Mother had done little to
address the underlying problems: Mother had a pattern of abusive relationships; at least
two men had subjected her to physical or sexual violence in Minor’s presence or in her
hearing; Minor was visibly traumatized when discussing the abuse with a social worker;
Mother had a history of drug abuse; she had not maintained a stable home; Minor had
missed so much school that by the time she was in second grade, she was a year behind
her peers in academic performance; and Minor was left unattended for long periods,


                                             15
sometimes while Mother and E.N. slept. Despite these problems, Mother steadfastly
refused to acknowledge her need for help or to accept the assistance the Department
offered for most of the dependency, rarely appeared for required drug tests, and had only
recently begun making minimal progress on her case plan. At the same time, she
encouraged Minor not to cooperate with her caretakers and insisted that Mother’s new
boyfriend was now Minor’s “Daddy” and should attend visits.4 The juvenile court could
reasonably conclude Minor would be at risk if returned to Mother’s custody.
       We also reject Mother’s contention that the trial court should have ordered further
services rather than set the matter for a section 366.26 hearing. Reunification services are
generally limited to 12 months, but may be extended to 18 months if it can be shown that
the objectives of the service plan can be achieved within the extended time period.
(§ 361.5, subds. (a)(1)(A) and (a)(3); see Armando L. v. Superior Court (1995)
36 Cal.App.4th 549, 554.) As applicable here, if a child is not returned to the parent after
12 months of reunification services, the juvenile court may continue the matter for
another six months only if it finds either that reasonable services were not provided or
that there is “a substantial probability that the child will be returned to the physical
custody of his or her parent or legal guardian and safely maintained in the home within
the extended period of time.” (§ 366.21, subd. (g)(1).) In order to find such a substantial
probability, the court must find that the parent has visited the child consistently, that the
parent has made “significant progress in resolving problems that led to the child’s
removal from the home,” and that the parent “has demonstrated the capacity and ability
both to complete the objectives of his or her treatment plan and to provide for the child’s
safety, protection, physical and emotional well-being, and special needs.” (Ibid.)
       We have already concluded the evidence supports the juvenile court’s finding that
Mother had made only minimal progress on resolving the problems that led to the
removal. Nor does this record compel a finding that Mother had shown the ability to

       4
        Given Mother’s history of violent relationships and of initially denying that E.N.
physically abused her, it is at least of some concern that she suffered a broken rib while
supposedly “horsing around” with her new boyfriend.

                                              16
complete the objectives of her plan and provide for Minor’s safety and well-being; rather,
as we have discussed, there is evidence that Mother continued to resist her treatment and
that she failed to demonstrate her sobriety and ability to maintain a safe and stable living
environment. In the circumstances, the juvenile court could properly deny further
reunification services.
                                    III.    DISPOSITION
       The petition is denied on the merits. (§ 366.26, subd. (l)(1)(C); Cal. Rules of
Court, rule 8.452(h); In re Julie S. (1996) 48 Cal.App.4th 988, 990–991.) The request for
a stay of the July 23, 2015 hearing is denied. Our decision is final as to this court
immediately. (Cal. Rules of Court, rule 8.490(b)(2)(A).)




                                                  _________________________
                                                  Rivera, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Streeter, J.




                                             17